DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

    PNG
    media_image1.png
    397
    986
    media_image1.png
    Greyscale

Applicant's election with traverse of species as fig. 6 and claims 1, 2, 3, 12, 13, 14 and 20  (claim 13 added to the list by examiner) in the reply filed on 5/6/22 is acknowledged.  The traversal is on the ground(s) that the figures do not represent mutually exclusive species.  This is not found persuasive because of the way applicant argued the combinations, the grouping of which are clearly mutually exclusive.
For example, figures 5 and 6 are mutually exclusive because of the position of the tank 401. Thus figures 1-6 cannot be grouped together. Nonetheless, applicant will have an opportunity to rejoin some of the species, if not all, when an independent claim becomes allowable.
Claim 20: is now amended with subject matter that was withdrawn from consideration. Claim 20 is therefore withdrawn from consideration.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 12, 13, 14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  WO 2018/043697 (WO-697 henceforth) and Singh et al (US 2017/0028359) with evidence from Carson et al (US 2006/0021944.)
	Claim analysis:
	Claims 1 and 27 are independent. Claim 27 recites a filter device having two filters, A and B. Filter A has either PTFE porous base coated with non-crosslinked PFSA, or a membrane which is blend of PTFE and PFSA; and the pH of the solution to be purified, which is only the material worked upon: not a patentable limitation (MPEP 2144.04.) Claim 1 has added limitation of filter BU, upstream of filter A, having anion exchange group.
	Claim 2 has filter BD downstream of A; claim 3 recites its pore size; claim 12 recites a tank in series with filter A, claims 13 and 14 recite a filter C of pore size 10 [20] nm or greater upstream of the tank.
	WO-697 teaches a filtration system for a similar application as claimed. It has a plurality of filters and a tank in series as claimed – see the annotated figure copied herein. Particularly, it has two ion exchange filters, at least one 20 nm nanoparticle filter (meaning it can be more than one; and an organic matter filter.

    PNG
    media_image2.png
    355
    508
    media_image2.png
    Greyscale

	WO-697 further teaches: The pore size rating of the particle removal filters are taught as 1-15 nm, 20 nm or less, etc. Filter 40 can also include microfiltration membranes with particle size 50 or more.
	While WO-697 does not teach positioning of the filters of various sizes, It is obvious to one of ordinary skill and common sense that coarser filters would have to be upstream of the finer filters. Thus filters 40 can be positioned at locations based on the filter pore size as desired for removal of the impurities in the liquid to be filtered. 
	Another difference between WO-697 and the claims is the position of filter C and the tank. Filter C, according to applicant’s disclosure, has a pore size ranging from 10 nm to 500 nm, thus there is reason to believe that it is a coarse filter, with pore size lager that that of filter BD. According to MPEP 2144.04-VI, reversal or rearrangement of parts in an apparatus is prima facie obvious. IN this case, positioning filter C upstream of the tank would have been obvious to (1) limit the number filters in the recirculation path to reduce pumping cost, (2) keeping liquid in tank from upstream of the coarse filter to prevent particles going back into the tank, and (3) convenience.
	A third difference between WO-0697 and the claims invention is that the ion exchange filter is not specifically taught as a PTFE filter coated with non-cross-linked PFSA, or a blend of the two. 
	Singh teaches such a filter – see abstract, [0001], 0015], [0016] and the examples. Pore size: 1-100 nm [0021]. Particularly, Singh teaches that (1) this filter membrane is excellent to filter challenging chemically active and corrosive e liquids [0001], high metal scavenging or removal efficiency, and low flow resistance [0015]. Therefore, it would have been obvious to one of ordinary skill in the art to use this type of filter in the teaching of WO-697 as alternates or in addition to the filters in the WO system. 
	Regarding the added anion exchange filter upstream in claim 1, while WO-697 and Singh are silent, having anion exchange filter along with action exchange filter is well-known in the art. This is especially so when the metal ions need to be removed from liquids, wherein they could leave behind the corresponding anions. Carson teaches having anion upstream of cation for several reasons – see Carson, figures, abstract, and [0044]. Carson, like WO, is meant for semiconductor industry. WO-697 teaches the need for removing all contaminants that can come from the varied sources listed therein.
	Alternatively, it could also have been obvious to one of ordinary skill in the art to add a storage tank, additional coarser and finer filters, anion exchange filter, and an organic impurity filter downstream of the filter of Singh in practical applications as taught by WO-697. 
Response to arguments: Arguments are moot – new grounds for rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/Primary Examiner, Art Unit 1777